           Case 1:21-cv-00175-RC Document 6 Filed 01/28/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


WILDEARTH GUARDIANS,                      )
PHYSICIANS FOR SOCIAL RESPONSIBILITY )
                                          )
            Plaintiffs,                   )
                                          )
      v.                                  )                    Case No. 1: 21-cv-00175-RC
                                          )
DAVID BERNHARDT, et al.,                  )
                                          )
            Defendants.                   )
___________________________________________



                                 NOTICE OF APPEARANCE

     Notice is hereby given that Samantha Ruscavage-Barz, a member of the bar of this court,

enters her appearance as counsel of record for Plaintiffs in the above-captioned proceeding.

Copies of all further filings, notices, and correspondence should be served upon counsel at the

addresses listed below.



Respectfully submitted on this 28th day of January 2021,

                                     /s/ Samantha Ruscavage-Barz
                                     Samantha Ruscavage-Barz (Bar No. CO0053)
                                     WildEarth Guardians
                                     301 N. Guadalupe St., Ste. 201
                                     Santa Fe, New Mexico 87501
                                     (505) 401-4180
                                     sruscavagebarz@wildearthguardians.org

                                     Attorney for Plaintiffs
           Case 1:21-cv-00175-RC Document 6 Filed 01/28/21 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 28th day of January 2021, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system, which will send notification of such filing to

all counsel of record.


                                                         /s/ Samantha Ruscavage-Barz
                                                         Samantha Ruscavage-Barz
